DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 October 2022 has been entered. 

Status
This Non-Final Office Action is in response to the request for continued examination after final rejection (hereinafter “RCE”) dated 6 October 2022. Claim(s) 1-5 and 7-12 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejection of claim(s) 1 and 2-12 under 35 U.S.C. 102(a)(1) as being anticipated by Watson, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 2 of the submitted Reply: The cited art fails to disclose the following features of claim 1: the turbomachine inner housing has a return stage “having a vaned guide section defined by guide vanes.”
In reply, the Office respectfully considers this argument persuasive. Therefore, the rejection(s) is/are withdrawn. However, upon further consideration a new ground(s) of rejection is made under 35 U.S.C. 103 in view of JPS5417101 to Kubota Corp. provided with the IDS dated 13 May 2022.

(B)	At pages 2-3, bridging paragraph of the submitted Reply: The cited art fails to disclose the following feature(s) of claim 1: “during operation, the pressure in individual recesses of the plurality of recesses in the region of the outer surface is lower than the final pressure on a high pressure side.”
	In reply, the Office respectfully considers this argument not persuasive because Watson discloses a barrel type turbomachine with recesses extending radially inwards axially between two return stages (see Watson Figs. 1A-1B annotated further below). The claimed limitation recites an operational result of the recess structure. Watson discloses the claimed structural details of the plurality of recesses. Accordingly, the recesses of Watson provide the same result, during operation, as the claimed recesses.

Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:  
(A) At line 2: “extends” is suggested to be ---extend---. Appropriate correction is required.

Claim(s) 9 is/are objected to because of the following informalities:  
(A) At line 2: “is arranged” is suggested to be ---are arragned---. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 747,359 to Watson (hereinafter “WATSON”) in view of JPS5417101 to Kubota Corp. (hereinafter “KUBOTA”) as evidenced by United States Patent Application Publication No. 2020/0300252 to Yamashita et al. (hereinafter “YAMASHITA”).

(A) Regarding Claim 1:
	WATSON teaches:
A turbomachine inner housing (2, Figs. 1A-1B) for a radial turbomachine, the turbomachine inner housing comprising: 
a dividing line along a longitudinal axis, or a rotor longitudinal axis (e.g. the shaft 9), such that the turbomachine inner housing is dividable into a lower part and an upper part, 
wherein the turbomachine inner housing is designed for a radial turbomachine comprising at least two stages (Figs. 1A-1B show 6 stages), 
wherein the turbomachine inner housing has a return stage (i.e. the passages 4) between two stages in each case, 
wherein the lower part and/or the upper part is formed in one piece, spanning at least two stages at least in some sections (see Fig. 1A and Fig. 1B which show the inner housing 2 is formed in one piece over respective stages and page 2, lines 85-92: without any longitudinal joint);
wherein the turbomachine inner housing has at least to return stages (defined by passages 4, Figs. 1A-1B), wherein the turbomachine inner housing has an inner surface defining the inside of the turbomachine inner housing and an outer surface, wherein the outer surface has a plurality of recesses extending radially inwards axially between two return stages (e.g. see Fig. 1B annotated below), 
wherein, during operation, the pressure in individual recesses of the plurality of recesses in the region of the outer surface is lower than the final pressure on a high pressure side. 

    PNG
    media_image1.png
    770
    1101
    media_image1.png
    Greyscale

However, the difference between WATSON and the claimed invention is that WATSON does not explicitly teach a vaned guide section defined by guide vanes. 
KUBOTA teaches:
A multi-stage compressor (Fig. 1) with vaned guide section defined by guide vanes (8) between two stages in each case. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of WATSON by including guide vanes between two stages, as taught by KUBOTA, in order to straighten the gas flow and thereby achieve the predictable result of directing the gas flow to the radially inner side as evidenced by YAMASHITA paragraph 0033.
NOTE ON CLAIM INTERPRETATION:
The claimed limitation “during operation, the pressure in individual recesses of the plurality of recesses in the region of the outer surface is lower than the final pressure on a high pressure side” recites an operational result of the recess structure. Watson discloses the claimed structural details of the plurality of recesses. Accordingly, the recesses of Watson provide the same result, during operation, as the claimed recesses.

	
	(B) Regarding Claim 7:
		WATSON in view of KUBOTA further teaches:
The recesses (see annotated Fig. 1B above regarding claim 1) extend over at least 35% of a cross-sectional area of the inner housing (i.e. the recesses extend about 50% in a radial direction between the outer housing and the longitudinal axis, or rotor (9) axis).

(C) Regarding Claim 8:
		WATSON in view of KUBOTA further teaches:
An arrangement comprising; a turbomachine inner housing (2, Figs. 1A-1B) as claimed in claim 1, and a turbomachine outer housing (1) surrounding the turbomachine inner housing, wherein the arrangement has an axial low pressure side and an axial high pressure side, wherein the arrangement has a seal (26a, Fig. 6), which extends in a circumferential direction and is arranged in a space (21/26, Fig. 1A) between the high pressure side and the low pressure side such that the space is divided into a high pressure part (on the side of space 18) and a low pressure part (on the side of inlet 7).

(D) Regarding Claim 9:
		WATSON in view of KUBOTA further teaches:
The recesses (see annotated Fig. 1B above for claim 6) are arranged on the axial high pressure side (i.e. within the space 18).

(E) Regarding Claim 10:
		WATSON in view of KUBOTA further teaches:
The turbomachine inner housing (2, Figs. 1A-1B) is formed in a barrel design such that a dividing line is provided transversely to the longitudinal axis (page 2, lines 85-92).

(F) Regarding Claim 11:
		WATSON in view of KUBOTA further teaches:
The dividing line separates a cover (Fig. 1B, through which the shaft 9 extends out of the turbomachine) from a barrel of the turbomachine housing (page 2, lines 85-92).

(G) Regarding Claim 12:
		WATSON in view of KUBOTA further teaches:
At least the section which is formed in one piece, spanning at least two stages, is produced by means of an additive manufacturing method (see Fig. 1A and Fig. 1B which show the inner housing 2 is formed in one piece over respective stages and page 2, lines 85-92: without any longitudinal joint).
		NOTE ON CLAIM INTERPRETATION:			
Claim 12 is being treated in accordance with MPEP 2113. Specifically, claim 12 recites “At least the section…is produced by means of an additive manufacturing method.” In accordance with MPEP 2113, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. Therefore, these limitations have not been given patentable weight. The patentability of a product, i.e. the turbomachine inner housing part(s), does not depend on its method of production, i.e. by additive manufacturing. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process (In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985)).
Note, however, that United States Patent Application Publication No. 2017/0082070 to Miller et al, teaches these product by process limitations at paragraph 0006.



Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WATSON in view of KUBOTA, as applied to claim 1 above, and further in view of United States Patent No. 10,415,589 to Boehm (hereinafter “BOEHM”) and an engineering expedient.

(A) Regarding Claims 2-3:
	WATSON teaches:
The turbomachine inner housing (2, Figs. 1A-1B) is made of stainless steel (page 3, lines 81-82).
However, the difference between WATSON and the claimed invention is that WATSON does not explicitly teach the housing is made from metal and plastic.
	BOEHM teaches:
A pump housing made of a combination of metal and plastic (column 3, lines 9-22).
Accordingly, the prior art references teach a housing made of metal and a housing made of a combination of metal and plastic are elements that are known in the art for providing containment for a process fluid in a pump apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of WATSON by substituting the stainless steel housing for the combination metal and plastic housing of BOEHM because both elements were known equivalents for providing containment for a process fluid in a pump apparatus.
However, the difference between WATSON and the claimed invention is that WATSON does not explicitly teach the housing is made from up to 50% metal and at least 50% plastic by weight.
Though modified WATSON does not explicitly state the claimed percentages, modified WATSON identifies the material selection for the housing is important to consider with respect to the process fluid and its corrosive effects (WATSON page 3, lines 75-88 and BOEHM column 1, lines 24-26). Furthermore, BOEHM teaches that changing the combination of materials can have an effect on the corrosion and stability of the housing (column 1, lines 63-64). Therefore, the ranges for the percent by weight of metal to plastic is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the housing from a combination of about 50% metal and 50% plastic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).
	

	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WATSON in view of KUBOTA, as applied to claim 1 above, and further in view of BOEHM.

(A) Regarding Claim 4:
	WATSON teaches:
		An turbomachine inner housing (1, Figs. 1A-1B) with an inner surface.
However, the difference between WATSON and the claimed invention is that WATSON does not explicitly teach a coating on the inner surface.
	BOEHM teaches:
		A coating is applied to the inner side facing the medium (column 3, lines 9-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a coating on the inner surface, as taught by BOEHM, in order to have an impervious barrier between the process fluid and the housing and thereby achieve the predictable result of preventing the inner housing base material from being exposed (BOEHM column 3, lines 9-22).

	

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WATSON in view of KUBOTA and BOEHM, as applied to claim 4 above, and further in view of United States Patent No. 4,509,906 to Hattori et al. (hereinafter “HATTORI”).

(A) Regarding Claim 5:
	WATSON, as modified by BOEHM, teaches:
		The coating is on the inner surface of the housing (BOEHM column 3, lines 9-22).
However, the difference between modified WATSON and the claimed invention is that modified WATSON does not explicitly teach the coating comprises metal.
	HATTORI teaches:
A coating forming an interface between a process fluid and housing surface comprises metal (column 2, lines 13-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a coating with metal, as taught by HATTORI, in order to improve the heat resistance and anti-peel-off property of the coating (HATTORI column 2, lines 22-24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745